       Case 1:20-mc-00241-KPF Document 28 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIZABETH SINES, et al.,

                         Movants,
                                                   20 Misc. 241 (KPF)
                  -v.-
                                                        ORDER
MILO YIANNOPOULOS,

                         Respondent.

KATHERINE POLK FAILLA, District Judge:

      By Order dated October 14, 2020, Respondent was to have submitted a

response to Movants’ November 5, 2020 submission on or before November 19,

2020. (Dkt. #24). Respondent filed no response. The Court hereby extends

Respondent’s deadline to submit his response to November 27, 2020. The

Court will consider Movant’s submission to be unopposed if Respondent fails

to comply with this Order. No further extensions will be authorized.

      SO ORDERED.

Dated: November 20, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge


A copy of this Order was emailed by Chambers to:

Milo Yiannopolous at: m@milo.net
